Appeal from order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about May 26, 2009, which, inter alia, directed compliance with provisions of the parties’ March 18, 2008 stipulation of settlement in their matrimonial action, unanimously dismissed, without costs.
As we noted on the prior appeal from this order (69 AD3d 469 *469[2010]), defendant wife did not “as soon as possible, . . . take all necessary actions to distribute the . . . [parties’] accounts,” necessarily implying that it was her obligation, not just plaintiff husband’s, to do so; she was properly directed to comply. The husband failed to cross-move or seek affirmative relief with respect to the wife’s alleged failure to comply with other specific provisions of the stipulation, requesting only that she be held in contempt, generally, and liable for punitive damages for violating it, and is not aggrieved by the court’s failure to include language directing such compliance (see Miller v Ross, 43 AD3d 730 [2007]). Concur—Mazzarelli, J.P., Sweeny, Freedman, Richter and Manzanet-Daniels, JJ.